DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,964,509 in view of Wang (U.S. Pat. 8,535,496).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Claims 1 and 2 of U.S. Pat. 10,964,509 teach a deposition apparatus for a lateral portion of a substrate, comprising: a substrate mounting drum revolvably disposed inside a chamber and allowing at least one substrate to be inserted and mounted in a direction from an outside circumferential surface toward an inside circumferential surface; at least one outside source target configured to deposit wiring onto the other lateral portion of the substrate exposed protruding from an outside circumferential surface of the substrate mounting drum.
	The difference between claims of U.S. Pat. No. 10,964,509 and claim 1 is that at least one inside source target configured to deposit wiring onto one lateral portion of the substrate exposed protruding from an inside circumferential surface of the substrate mounting drum is not discussed.

	The motivation for utilizing the features of Wang is that it allows for coating workpieces on both sides.  (See Abstract; Figs.)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the claims of U.S. Pat. No. 10,964,509 by utilizing the features of Wang because it allows for coating workpieces on both sides.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,964,509 in view of Wang (U.S. Pat. 8,535,496) as applies to claim 1 above, and further in view of Krisko (U.S. Pat. 6,964,731).
DEPENDENT CLAIM 2:
	The difference not yet discussed is wherein the inside source target and the outside source target are arranged not to face with each other.
Regarding claim 2, Krisko teach that targets depositing on both sides of a substrate should be arranged not to face each other.  (See Fig. 4)

    PNG
    media_image1.png
    601
    738
    media_image1.png
    Greyscale

	The motivation for utilizing the features of Krisko is that it allows for depositing on both sides of the substrate.  (See Fig. 4)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Krisko because it allows for depositing on both sides of the substrate.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3 and 5 are indicated as being allowable because the prior art does not teach the combination of independent claim 1 with the limitations of claim 3 which requires further comprising at least one cooling block disposed inside the substrate mounting drum and configured to cool the respective substrates, wherein the cooling block comprises a cooling plate disposed to face the substrate, a cooling line for circulating a coolant inside the cooling plate, and a bracket formed on the cooling plate to hold and mount the substrate.
Claim 4 is indicated as being allowable over the prior art because the prior art does not teach the combination of claims 1 and 2 with the limitations of claim 4 which requires further comprising at least one cooling block disposed inside the substrate mounting drum and configured to cool the respective substrates, wherein the cooling block comprises a cooling plate disposed to face the substrate, a cooling line for circulating a coolant inside the cooling plate, and a bracket formed on the cooling plate to hold and mount the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
April 20, 2021